--------------------------------------------------------------------------------

 

Exhibit 10.3


FORM OF DIRECTOR
DEFERRED FEE AGREEMENT


THIS AGREEMENT, dated as of _________________, is by and between MAXXAM Inc., a
Delaware corporation (the “Company”), and _________________ (the “Director”),
currently residing at _________________, _________________.


WITNESSETH:


WHEREAS, the Director currently serves as a member of the Board of Directors of
the Company (the “Board”) and receives remuneration (“Director’s Fees”) from the
Company in that capacity; and


WHEREAS, the Director desires to enter into an arrangement providing for the
deferral of Director’s Fees; and


WHEREAS, the Company is agreeable to such an arrangement;


NOW, THEREFORE, it is agreed as follows:


1. The Director irrevocably elects to defer receipt, subject to the provisions
of this Agreement, of ______ percent of any Director’s Fees which may otherwise
become payable to the Director for the calendar year _____ [may not be the
current year] and which relate to services performed after January 1,
_____.  Such election shall continue in effect with respect to any Director’s
Fees which may otherwise become payable to the Director for any calendar year
subsequent to _____ unless, prior to January 1 of such year, the Director shall
have delivered to the Secretary of the Company a written revocation of such
election with respect to Director’s Fees for services performed after the date
of such revocation.  Until such time as the election made under this paragraph
is revoked, the percentage specified in the first sentence hereof shall apply on
each occasion on which Director’s Fees would otherwise be paid to the
Director.  Director’s Fees with respect to which the Director shall have elected
to defer receipt are hereinafter referred to as “Deferred Director’s Fees.”  The
foregoing election shall not be valid unless it is submitted, with paragraph 6
properly completed, before the end of the calendar year preceding the calendar
year in which the fees to be deferred are earned.


2.         The Company shall credit the amount of Deferred Director’s Fees to a
book account (the “Deferred Fee Account”) as of the date such fees would have
been paid to the Director had this Agreement not been in effect. Director’s Fees
which would otherwise be payable for attending a meeting of the Board or of a
committee thereof shall be credited to the Deferred Fee Account as of the first
business day following such meeting; Director’s Fees which would otherwise be
payable as a retainer shall be credited to the Deferred Fee Account as of the
first business day of the period to which they relate.


 
3.
Earnings shall be credited to the Deferred Fee Account as follows: (NOTE: (a)
and (b) below must add up to 100%)



(a)  
_____ None                                _____
25%                                _____ 50%                                _____
75%                        _____100%



of the amount credited to the Deferred Fee Account pursuant to paragraph 2 shall
be deemed invested in a number of phantom shares (including any fractional
share) of the Company’s  Common Stock equal to the quotient of (a) such amount
divided by (b) the closing market price (the “Closing Price”) of a share of
Common Stock as reported for the date such amount is credited to the Deferred
Fee Account. Whenever a cash dividend is paid on Common Stock, the Deferred Fee
Account shall be credited as of the payment date with a number of phantom shares
(including any fractional share) equal to the quotient of (y) an amount equal to
the cash dividend payable on a number of shares of Common Stock equal to the
number of phantom shares (excluding any fractional share) standing credited to
such Account at the record date divided by (z) the Closing Price on such payment
date. In the event of a stock dividend or distribution, stock split,
recapitalization or the like, the Deferred Fee Account shall be credited as of
the payment date with a number of phantom shares (including any fractional
share) equal to the number of shares (including any fractional share) of Common
Stock payable in respect of shares of Common Stock equal in number to the number
of phantom shares (excluding any fractional share) standing credited to such
Account at the record date.  At the time any payment is to be made from the
Deferred Fee Account pursuant to paragraph 6, the number of phantom shares
then standing credited thereto shall be valued at the Closing Price on the first
business day of the month in which such payment is to be made, and such payment
shall be made in cash.


(b)  
_____ None                              _____
25%                                 _____ 50%                                _____
75%                              _____100%



of the standing balance credited to the Deferred Fee Account as of the last
business day of each month shall be increased to an amount reflecting interest
on such balance for such month calculated using one-twelfth of the sum of (i)
the Prime Rate on the first day of such month plus (ii) 2%.  For this purpose,
the “Prime Rate” shall mean the highest prime rate (or base rate) reported for
such date in the Money Rates column or section of The Wall Street Journal as the
rate in effect for corporate loans at large U.S. money center commercial banks
(whether or not such rate has actually been charged by any such bank) as of such
date.  In the event The Wall Street Journal ceases publication of such rate, the
“Prime Rate” shall mean the prime rate (or base rate) reported for such date in
such other publication that publishes such prime rate information as the Company
may choose to rely upon.


4.          The Company shall provide an annual statement to the Director
showing such information as is appropriate, including the aggregate amount
standing credited to the Deferred Fee Account, as of a reasonably current date.


5.          The Company’s obligation to make payments from the Deferred Fee
Account shall be a general obligation of the Company and such payments shall be
made from the Company’s general assets. The Director’s relationship to the
Company under this Agreement shall be only that of a general unsecured creditor,
and this Agreement (including any action taken pursuant hereto) shall not, in
and of itself, create or be construed to create a trust or fiduciary
relationship of any kind between the Company and the Director, his or her
designated beneficiary or any other person, or a security interest of any kind
in any property of the Company in favor of the Director or any other
person.  The arrangement created by this Agreement is intended to be unfunded
and no trust, security, escrow, or similar account shall be required to be
established for the purposes of payment hereunder. However, the Company may in
its discretion establish a “rabbi trust” (or other arrangement having equivalent
taxation characteristics under the Internal Revenue Code or applicable
regulations or rulings) to hold assets, subject to the claims of the Company’s
creditors in the event of insolvency, for the purpose of making payments
hereunder. If the Company establishes such a trust, amounts paid therefrom shall
discharge the obligations of the Company hereunder to the extent of the payments
so made.


6.           Deferred Director’s Fees, including all earnings credited to the
Deferred Fee Account pursuant to paragraph 3, shall be paid (or commence to be
paid) in cash to the Director on the thirtieth (30th) business day following the
date the Director ceases for any reason to be a member of the Board. Payment
shall be made in the form indicated below (and the deferral election made
pursuant to paragraph 1 above shall be considered null and void if this
paragraph 6 is not properly completed):


☐           in a lump sum; or


☐           in _________ installments (not to exceed 10), payable as set forth
herein.


After an initial installment payment is made in accordance with the foregoing,
the subsequent installment payments shall be made on the next January 31 and
each January 31 thereafter and shall be an amount equal to the balance standing
credited to the Deferred Fee Account as of that date divided by the number of
installments (including the one then due) remaining -to be paid.  Further
adjustments between the date the Director ceases to be a member of the Board and
the date of subsequent payments shall be in accordance with the phantom share
account, as set forth in paragraph 3(a), and the cash account, as set forth in
paragraph 3(b), based on the election of the Director prior to the first
installment payment.


Amounts standing credited to the Deferred Fee Account during the period in which
installments are paid shall be adjusted to reflect the crediting of earnings in
accordance with paragraph 3.


7.           Payments hereunder shall be made to the Director except that:


(a)  
in the event that the Director shall be determined by a court of competent
jurisdiction to be incapable of managing his financial affairs, and if the
Company has actual notice of such determination, payment shall be made to the
Director’s personal representative(s); and



(b)  
in the event of the Director’s death, on the thirtieth (30th) day after the
death of the Director, payment shall be made in a lump sum (even if the Director
had elected or commenced receiving installment payments) to the last beneficiary
designated by the Director for purposes of receiving such payment in such event
in a written notice delivered to the Secretary of the Company; provided, that if
such beneficiary has not survived the Director, or no valid beneficiary
designation is in effect, payment shall instead be made to the Director’s
estate.





The Company shall deduct from any payment hereunder any amounts required for
federal and/or State and/or local withholding tax purposes.
 
          8.          Any balance standing credited to the Deferred Fee Account
shall not in any way be subject to the debts or other obligations of the
Director and, except as provided in paragraph 7(b), shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, garnishment or other legal or equitable process.
 
                  9.           This Agreement shall not be construed to confer
on the Director any right to be or remain a member of the Board or to receive
any, or any particular rate of, Director’s Fees.


10.            Interpretations of, and determinations related to, this
Agreement, including any determinations of the amount standing credited to the
Deferred Fee Account, shall be made by the Board and shall be conclusive and
binding upon all parties.  The Company shall incur no liability to the Director
for any such interpretation or determination so made or for any other action
taken by it in connection with this Agreement in good faith.


11.           This Agreement contains the entire understanding and agreement
between the parties with respect to the subject matter hereof, and may not be
amended, modified or supplemented in any respect except by a subsequent written
agreement entered into by both parties.


12.           This Agreement shall be binding upon, and shall inure to the
benefit of, the Company and its successors and assigns and the Director and his
or her heirs, executors, administrators and personal representatives.


13.           This Agreement shall be governed and construed in accordance with
the laws of the State of Texas, without regard to principles of choice of
law.  This Agreement is intended to comply with section 409A of the Internal
Revenue Code and applicable Treasury regulations thereunder, and shall be
construed accordingly.  Any payment made hereunder within the grace period
permitted by section 409A shall be deemed made on the specified payment date for
all purposes of this Agreement.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and the Director has executed this
Agreement, on the date first written above.


MAXXAM
Inc.                                                                                                                                                                          
Director:




By:  ________________________________                                                                                                           ___________________________________
<Name,
Title>                                                                                                                                                          
   <Name>
 
 

W:\Corporate\BIRKEL\0175AGT8.BLB.DOC       